Citation Nr: 1641410	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  09-21 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 for prostate cancer residuals with erectile dysfunction (herein prostate cancer residuals), since May 1, 2007.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1964 to June 1969 and was awarded the Vietnam Service Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington (though jurisdiction lies with the Anchorage, Alaska RO).  

The Veteran testified at a March 2011 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In February 2013, the Board remanded the Veteran's claims.


FINDINGS OF FACT

1.  Throughout the appeal period (dating to May 1, 2007), the disability picture of the Veteran's prostate cancer residuals more nearly approximates that of voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

2.  Throughout the appeal, the evidence does not indicate that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his prostate cancer residuals.



CONCLUSIONS OF LAW

1.  Throughout the appeal period (dating to May 1, 2007), the criteria for a 60 percent disability rating, but no higher, for prostate cancer residuals have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2.  Throughout the appeal period, the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

With respect to the Veteran's TDIU claim, the Veteran was provided with adequate notice in a May 2008 letter. With respect to the Veteran's prostate cancer residuals claim, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in a July 2007 letter, prior to the November 2007 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records, private medical records and Social Security Administration (SSA) records

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Veteran was provided with VA examinations in September 2007 and April 2014.  Upon review, the Board finds these VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

The issues on appeal were previously remanded by the Board in February 2013 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, a March 2014 letter requested that the Veteran provide a release for any relevant health care providers he had seen for his prostate cancer residuals and the appropriate action was taken to obtain the identified records.  In addition, the March 2014 letter also requested completion of the enclosed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Also, the Veteran was afforded a VA examination in April 2014.  Such actions substantially complied with the February 2013 Board remand directives.

With respect to the previously mentioned Board hearing, the U.S. Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010) that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue with respect to the prostate cancer residuals claim at the beginning of the hearing (the Veteran's TDIU claim was inferred pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) by the February 2013 Board remand) and asked questions regarding the Veteran's claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2016), nor has any prejudice in the conduct of the Board hearing been identified.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.



II.  Prostate Cancer Residuals

Legal Criteria

The November 2007 rating decision on appeal granted entitlement to service connection for prostate cancer residuals effective March 15, 2007 and assigned a 100 percent disability rating from that date and a 40 percent rating from May 1, 2007.  The rating decision stated that "[a]n evaluation of 40 percent is granted for the required wearing of absorbent materials which must be changed two to four times per day."  The Veteran's prostate cancer residuals are rated under 38 C.F.R. § 4.115b (2016), Diagnostic Code 7528 (Malignant neoplasms of the genitourinary system).  The reduction in disability rating (from 100 percent to 40 percent) was pursuant to Diagnostic Code 7528, which states that "[f]ollowing the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months."   Private medical records indicated that the Veteran underwent a prostatectomy to treat prostate cancer on October 12, 2006.  Six months following this date is in April 2006 and based on the September 2007 VA examination, to be discussed below, the 40 disability rating assigned was effective from May 1, 2007 (the first day of the month following 6 months of the cessation of the surgical procedure in October 2006).

The prior February 2013 Board remand stated that "[t]he stage covered by the total evaluation is not on appeal, and the issues are characterized to reflect this" and the prostate cancer residuals issue was phrased as "[e]ntitlement to an initial evaluation in excess of 40 percent...since May 1, 2007."  In the Veteran's March 2008 Notice of Disagreement (NOD), he stated that "[i]t is also...a concern that I should have received 100% for at least a year from the date of initial treatment which was Oct. 12, 2006" and "[t]hen I would have been re-evaluated after one y[ea]r Oct. 12, 2007 and then determine if there was a necessary change in percent of disability."  As outlined, pursuant to Diagnostic Code 7528 a 100 percent disability rating is assigned for six months following cessation of treatment for malignant neoplasms of the genitourinary system (not for one year as stated by the Veteran).  In addition, the Veteran's statement was construed as a NOD with the assigned effective date (March 15, 2007) for the grant of entitlement to service connection for prostate cancer residuals and this issue was subsequently appealed and adjudicated by the Board in February 2013.  Based on the prior procedural history, the current period on appeal is from May 1, 2007 and such is reflected on the cover page above.  

Diagnostic Code 7528 states that "[i]f there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant."  As noted by the April 2014 VA examination, the Veteran's prostate cancer was treated by prostatectomy in October 2006 and this completed his treatment and his prostate cancer was noted to be currently in remission and in "watchful waiting status."  As such, there is no indication of local reoccurrence or metastasis and the Veteran's prostate cancer will therefore be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

38 C.F.R. § 4.115a (2016) instructs that voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  Urine leakage (Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence) is rated as follows: a 20 percent disability rating is assigned for requiring the wearing of absorbent materials which must be changed less than 2 times per day; a 40 percent disability rating is assigned for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day; and a 60 percent disability rating (the highest schedular rating available) is assigned for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

Urinary Frequency is rated as follows: a 10 percent disability rating is assigned for daytime voiding interval between two and three hours, or awakening to void two times per night; a 20 percent disability rating is assigned for daytime voiding interval between one and two hours, or awakening to void three to four times per night; and a 40 percent disability rating (the highest schedular rating available) is assigned for daytime voiding interval less than one hour, or awakening to void five or more times per night.

Obstructive Voiding is rated as follows: a noncompensable (zero percent) disability rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation 1-2 times per year; a 10 percent disability rating is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc, (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), (3) recurrent urinary tract infections secondary to obstruction, (4) stricture disease requiring periodic dilatation every 2 to 3 months;  and a 30 percent disability rating (the highest schedular rating available) is assigned for urinary retention requiring intermittent or continuous catherization.  

As will be outlined further below, there is no evidence indicating the presence of any renal dysfunction.  As such, this rating criteria is inapplicable and does not need to be outlined in detail.  

Evidence and Analysis 

In March 2007, the Veteran submitted an informal claim stating that he wanted to "open a claim for prostate cancer with [erectile dysfunction]."  He also stated that "I have incontinence and change pads 4-6 times in a 24 hour day."  On his May 2007 formal claim (VA Form 21-526 (Veteran's Application for Compensation and/or Pension)) the Veteran stated that "I am suffering from severe [erectile dysfunction], diaper wetting and must change about six (6) times a day."

The Veteran was afforded a VA examination in September 2007.  It was noted that the Veteran stated that "I have incontinence and I need to use pads or liners due to urinary drip" and that "I use two pads per day."  It was noted that there were urinary symptoms and daytime voiding interval was noted as greater than three hours and nocturia was noted as two voidings per night.  Urinary leakage, specifically stress incontinence, was noted.  The required methods for control of urinary leakage were noted to be "[w]earing of absorbent material that must be changed less than 2 times per day."  It was noted that there was no history of obstructive voiding (urinary retention).  It was also noted that there was no history of urinary tract infections, renal dysfunction, renal failure, acute nephritis or hydronephrosis.  Erectile dysfunction was noted.  Residuals of neoplasm and its treatment were noted as "incontinence needs to use 2 pads per day."  A diagnosis was noted of cancer of the prostate.  It was noted that the Veteran "[n]eeds to use pad for urinary leakage/stress incontinence increases with physical activity, lifting, coughing, valsalva."  

In the Veteran's March 2008 NOD, the Veteran referenced having "a bladder problem where leakage can be caused by a sneeze, extra exertion or sudden movement."  

In the Veteran's representative's February 2010 VA Form 646 (Statement of Accredited Representative in Appealed Case), it was stated that "since [the Veteran's] surgery for prostate removal, he suffers from erectile dysfunction and is required to wear diapers that must be changed 6 times per day."  

At the March 2011 Board hearing, the Veteran's representative stated that the Veteran "is required to wear diapers, and they must be changed on a minimum of six times per day."  The Veteran testified that "I have not been able to hold a job, not only because of the problems of having to change a diaper, but it creates an odor that's uncomfortable as far as anybody I work with.  And I try to help relieve the problem, but nothing so far has been effective for that" and "[o]ther than that it radiates through.  I mean its and uncomfortable position to be in, not only in the workplace but even at home."  In response to questions from the VLJ, the Veteran also stated that he was changing the absorbent material "more than" several times a day.  He also testified, regarding an approximate number of times he had to change the absorbent materials, that "[i]t can vary, it depends what happens during the course of the day, if I should stumble, or if I should cough or anything that triggers it and anywhere from four to six, and sometimes more times a day."  The Veteran also testified that "I have to go to the bathroom more frequently, than I would normally."  He also stated that he had to get up "[m]aybe like two times" a night to use the bathroom."  The Veteran also testified that he had no kidney problems that he knew of.  

An October 2011 VA treatment note (noted to establish care) referenced the Veteran's prostate cancer and stated that he had "mild incontinence" and erectile dysfunction.  A May 2013 VA treatment note included the same information.  

The Veteran was also afforded a VA examination in April 2014.  The examination report noted that the Veteran had a voiding dysfunction and that the etiology of such was stress incontinence.  It was noted that the voiding dysfunction caused urine leakage and that the severity of such was that it required absorbent material which must be changed less than 2 times per day.  It was noted that the voiding dysfunction did not require the use of an appliance.  It was noted that the voiding dysfunction caused increased urinary frequency, specifically daytime voiding interval between 2 and 3 hours.  It was noted that the voiding dysfunction caused signs or symptoms of obstructed voiding, specifically weak stream (which was noted to not be markedly weak).  No other obstructive symptoms were noted.  It was noted that the Veteran did not have a history of kidney infections or urinary tract infections.  It was also noted that the Veteran did not have any renal dysfunction due to his prostate cancer.  Erectile dysfunction was noted.    

It was also noted that the Veteran's prostate cancer impacted his ability to work.  In this regard, it was noted that "due to the fact that he has to get up 2 times at night to urinate" that "[t]his causes him to lack of sleep so he is tired in the morning."  It was also noted that "because he is a fisherman while pulling on the nets it could cause him to have leakage of urine.  This is embarrassing and uncomfortable" and "[h]e has to wash up and many times facilities are not available."  It was also noted that "[t]he depends that he uses for his urinary leakage are not always available in the Village and they are very expensive so he does not change them as often as he should and this causes odor."  

A January 2015 VA treatment note referenced the Veteran's prostate cancer and stated "[h]as incontinence -- using depends."  

In an October 2015 statement, the Veteran stated that "I suffer from incontinence and [erectile dysfunction]."  He stated that "I cannot afford depends and constantly smell of urine."  
Upon review of the evidence, the Board finds that throughout the appeal period (dating to May 1, 2007), the disability picture of the Veteran's prostate cancer residuals more nearly approximates that of voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, which corresponds to the 60 percent disability rating pursuant to Diagnostic Code 7528.  The Veteran has reported needing to change absorbent materials "4-6 times in a 24 hour day" (March 2007 informal claim), "about six (6) times a day" (May 2007 formal claim) and "anywhere from four to six, and sometimes more times a day" (March 2011 Board hearing).  The Veteran is competent to report as to the number of times per day he must change absorbent materials and the Board finds this evidence to be credible and probative.  

The Board acknowledges that the September 2007 VA examination report noted that the Veteran used 2 pads per day and that the required methods for control of urinary leakage were noted to be "[w]earing of absorbent material that must be changed less than 2 times per day."  In addition, the Board also acknowledges that the April 2014 VA examination report noted that voiding dysfunction caused urine leakage and that the severity of such was that it required absorbent material which must be changed less than 2 times per day.  The April 2014 VA examination report, however, also stated that "[t]he depends that he uses for his urinary leakage are not always available in the Village and they are very expensive so he does not change them as often as he should and this causes odor."  In addition, in an October 2015 statement the Veteran stated that "I cannot afford depends and constantly smell of urine."  It appears based on the direct report of the Veteran not changing depends "as often as he should" and the report of the presence of urine odor that the notation in the April 2014 VA examination report as to changing absorbent material less than 2 times per day underestimates the severity of the Veteran's service-connected condition, which appears to have required more than the noted less than 2 times per day changing of absorbent materials.  

As such, and considering the Veteran's other lay statements reporting the requiring of changing absorbent materials more than 4 times per day, the Board finds that throughout the appeal period (dating to May 1, 2007), the disability picture of the Veteran's prostate cancer residuals more nearly approximates that of voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  The Board therefore concludes that throughout the appeal period (dating to May 1, 2007) the criteria for a 60 percent disability rating for prostate cancer residuals have been met.

In addition, the Board also finds that no higher disability rating is warranted for the Veteran's prostate cancer residuals.  Initially, the 60 percent disability rating assigned herein is the highest schedular rating available based on voiding dysfunction.  As outlined, pursuant to Diagnostic Code 7528 urinary frequency and obstructed voiding are also potentially alterative rating criteria.  The highest schedular rating available pursuant to urinary frequency is 40 percent and the highest schedular rating available pursuant to obstructive voiding is 30 percent.  As such, a schedular disability rating in excess of the 60 percent disability rating assigned pursuant to voiding dysfunction is not available.  

Moreover, as to urinary frequency, the 2007 VA examination report noted daytime voiding interval as greater than three hours and nocturia was noted as two voidings per night, at the March 2011 Board hearing the Veteran testified that "I have to go to the bathroom more frequently, than I would normally"  and that he had to get up "[m]aybe like two times" a night to use the bathroom and the April 2014 VA examination report noted daytime voiding interval between 2 and 3 hours and that the Veteran had "to get up 2 times at night to urinate."  This evidence indicates that, at worst, a 10 percent disability rating would be warranted pursuant to urinary frequency, as the evidence indicates daytime voiding interval between two and three hours, or awakening to void two times per night.  Overall, a schedular disability rating in excess of the 60 percent disability rating assigned pursuant to voiding dysfunction is not warranted based on urinary frequency.

In addition, as to obstructed voiding, the 2007 VA examination reported noted that there was no history of obstructive voiding (urinary retention).  The April 2014 VA examination report noted that voiding dysfunction caused signs or symptoms of obstructed voiding, specifically weak stream (which was noted to not be markedly weak), but it was noted that there were no other obstructive symptoms.  This evidence indicates that, at worst, a noncompensable or zero percent disability rating would be warranted pursuant to obstructed voiding, as obstructive symptomatology was noted in the form of weak stream.  Overall, a schedular disability rating in excess of the 60 percent disability rating assigned pursuant to voiding dysfunction is not warranted based on obstructed voiding.
   
Also, as relevant, Diagnostic Code 7528 instructs to "rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant."  The September 2007 VA examination report noted that there was no history of renal dysfunction, renal failure, acute nephritis or hydronephrosis and the April 2014 VA examination report noted that the Veteran did not have a history of kidney infections.  In addition, at the March 2011 Board hearing, the Veteran testified that he had no kidney problems that he knew of.  As such, the evidence does not indicate that the Veteran has had any renal dysfunction.  As such, lacking any renal dysfunction, the voiding dysfunction discussed above is necessarily predominant and is therefore the appropriate rating criteria to rate the Veteran's prostate cancer residuals.

In addition, with respect to erectile dysfunction which has been variously noted and reported in the evidence of record, at the March 2011 Board hearing, the Veteran's representative stated that "[c]urrently the erectile dysfunction is no longer an issue, because that's already been granted at zero, so he's fine there."  The Board also notes that the November 2007 rating decision on appeal also awarded the Veteran special monthly compensation (SMC) based on loss of use of creative organ with respect to his erectile dysfunction.  The SMC issue was not appealed by the Veteran.  As such, it appears that the Veteran is satisfied with the disability rating and SMC as related to erectile dysfunction.  In any event, no higher disability rating is warranted pursuant to Diagnostic Code 7528 on the basis of erectile dysfunction because, as noted above, the rating criteria for this diagnostic code relate to voiding dysfunction and renal dysfunction.

In sum, the Board concludes that throughout the appeal period (dating to May 1, 2007), the criteria for a 60 percent disability rating, but no higher, for prostate cancer residuals have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

Extraschedular

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2016).  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The first Thun element is not satisfied in this case.  The Veteran's prostate cancer residuals were manifested by a variety of signs and symptoms, which were discussed in detail above.  Specific manifestations related to voiding dysfunction, urinary frequency and obstructed voiding.  These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule pursuant to Diagnostic Code 7528.  

In addition, as referenced, the Veteran has reported the presence of urine odor related to absorbent materials.  As discussed above, the Board considered this factor in the granting of the 60 percent schedular rating based on voiding dysfunction and the frequency of which absorbent materials must be changed.  As the presence of urine odor was considered in the assigned schedular rating, such symptom is not a basis for extraschedular referral.  

Also, the April 2014 VA examination report noted that "due to the fact that he has to get up 2 times at night to urinate" that "[t]his causes him to lack of sleep so he is tired in the morning."  It was also noted that "because he is a fisherman while pulling on the nets it could cause him to have leakage of urine.  This is embarrassing and uncomfortable."  These referenced symptoms of daytime tiredness and feeling embarrassed and uncomfortable are not explicitly contemplated by the rating schedule.  While the Board has considered these symptoms, the Board finds that the currently assigned 60 percent disability rating already contemplates some significant effect on the Veteran's occupational functioning.  In this regard, 38 C.F.R. § 4.1 (2016) provides that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses."  The symptoms of daytime tiredness and feeling embarrassed and uncomfortable are generally contemplated by the impact on the Veteran's ability to work as indicated by the assigned 60 percent disability rating.    

In short, there is nothing exceptional or unusual about the Veteran's prostate cancer residuals because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, the evidence of record does not warrant referral for an extraschedular rating.

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran and his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability. Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

III.  TDIU

Legal Criteria

A schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability rated at least 60 percent or multiple service-connected disabilities with a combined rating of at least 70 percent (with at least one of those disabilities rated at least 40 percent).  See 38 C.F.R.         § 4.16(a) (2016).  

Evidence and Analysis 

In this case, the Veteran is service-connected for two disabilities: prostate cancer residuals, which has been assigned a 60 percent disability rating (as granted herein) from May 1, 2007, and degenerative joint disease of the left knee (herein left knee disability), which has been assigned a 10 percent disability rating from March 15, 2011.  From May 1, 2007 to March 14, 2011, the Veteran's combined disability rating is 60 percent.  From March 15, 2011, the Veteran's combined disability rating is also 60 percent.

Pursuant to the percentage requirements outlined above, the Veteran meets the threshold requirements for a schedular TDIU from May 1, 2007 to March 14, 2011, as he had a single service-connected disability rated at least 60 percent.  From March 15, 2011, the Veteran appears to no longer meet the requirements for a schedular TDIU, as he has multiple service-connected disabilities, but such do not result in a combined rating of at least 70 percent.  VA Fast Letter 13-13 (since rescinded due to incorporation into M21-1 as part of the "Live Manual" project), however, stated that "in some cases, a Veteran will have one disability ratable at 60 percent with an additional disability rated at 0 or 10 percent, and the combined rating will still equal 60 percent.  In these cases, consider the schedular requirements to be met."  This is the situation in the current case.  As such, the Veteran is considered to have met the schedular criteria for a TDIU throughout the appeal period.

Initially, while the Veteran is service-connected for a left knee disability, on his April 2014 VA Form 21-8940 he only listed incontinence as the service-connected disability that prevented him from securing or following any substantial gainful occupation.  In addition, the February 2013 VA examination report for the Veteran's left knee disability noted that the Veteran's knee condition did not impact his ability to work, noting that the Veteran was retired.  Based on such evidence, the Board will focus its analysis below on whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his prostate cancer residuals. 

On the Veteran's May 2007 formal claim (VA Form 21-526), he completed the portion related to pension.  He reported that he last worked in January 2002 and that he was self-employed as a commercial fisherman before becoming totally disabled.  He reported having completed high school.  He also noted that his job title was Captain and that his work began in 1950 and ended in August 2002.

The Veteran submitted a VA Form 21-8940 in April 2014, on which he reported that his service-connected incontinence prevented him from securing or following any substantial gainful occupation, that he last worked full time in August 2002 and became too disabled to work in October 2006 and that he had a high school education and 1 year of college education.  The Veteran noted employment at the U.S. Fish and Wildlife Service (USFWS) from 1991 to 2002 and a type of work was noted of "RIT."  The Veteran also noted that the most he ever earned in one year ($80,000) was in 2005 and his occupation during that year was noted to be a USFWS Commercial Fisherman.  A VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) was received in June 2014 from the USFWS.  It noted employment from June 1988 to February 2002 and that the reason for termination of employment was resignation.  The type of work performed was noted as Refuge Information Technician.

Also of record are SSA records, which included a Disability Determination and Transmittal form that noted that the Veteran had disability that began December 31, 2002 and the primary diagnosis was disorders of back (discogenic and degenerative).  A Work History Worksheet noted that the Veteran had worked in occupations of fishing captain and wildlife control agent.    

October 2011, May 2013 and January 2015 VA treatment notes noted the Veteran's occupation to be a commercial fisherman, and January 2015 notes referenced him as the captain of the boat.  A different October 2011 VA treatment note stated that the Veteran "[i]s fisherman in the summer time."     

The September 2007 prostate VA examination report noted the Veteran's usual occupation to be fisherman, that he retired in January 2003 and that the cause of his retirement was medical (physical problems), with a reference to spinal fusion.  It was noted with respect to the Veteran's prostate condition that "general occupational effect: not employed."  Effects were noted on usual daily activities, specifically moderate effects on exercise, sports, recreation and traveling.  No effect was noted on chores, shopping, feeding, bathing, dressing, toileting or grooming.  It was also noted that the Veteran "[n]eeds to use pad for urinary leakage/stress incontinence increases with physical activity, lifting, coughing, Valsalva."  

In the Veteran's March 2008 NOD, the Veteran stated "[a]t my age with a bladder problem where leakage can be caused by a sneeze, extra exertion or sudden movement employment is not possible."  He also stated that "I was considered disabled because of extreme back pain...prior to prostate cancer and now the pain, [erectile dysfunction], and bladder leakage or nonfunction creates a non-employable situation."  He also stated that "I firmly believe with my physical limitations I should be receiving 100% disability."  

In a June 2010 statement, the Veteran stated that "June, July are the months when I participate in the Bristol Salmon Season.  This is my only source of income to supplement my meager monthly payments from the VA and SS[A]."  

At the March 2011 Board hearing, the Veteran testified that "I have not been able to hold a job, not only because of the problems of having to change a diaper, but it creates an odor that's uncomfortable as far as anybody I work with.  And I try to help relieve the problem, but nothing so far has been effective for that" and "[o]ther than that it radiates through.  I mean its and uncomfortable position to be in, not only in the workplace but even at home."  

The April 2014 VA examination report noted that the Veteran's prostate cancer impacted his ability to work.  In this regard, it was noted that "due to the fact that he has to get up 2 times at night to urinate" that "[t]his causes him to lack of sleep so he is tired in the morning."  It was also noted that "because he is a fisherman while pulling on the nets it could cause him to have leakage of urine.  This is embarrassing and uncomfortable" and "[h]e has to wash up and many times facilities are not available."  It was also noted that "[t]he depends that he uses for his urinary leakage are not always available in the Village and they are very expensive so he does not change them as often as he should and this causes odor."  

In an October 2015 statement, the Veteran stated that "I suffer from incontinence and [erectile dysfunction]."  He stated that "I cannot afford depends and constantly smell of urine."  

The Veteran's representative's August 2016 Informal Hearing Presentation stated that the Veteran "suffers from incontinence and [erectile dysfunction] and that he cannot afford Depends.  He states that he has a constant smell of urine. He believes that the severity of his condition hinders his ability for employment and that IU is warranted."

Upon review of the evidence, the Board finds that the Veteran was not unable to secure or follow a substantially gainful occupation by reason of his prostate cancer residuals.  The evidence of record indicates that the Veteran's prostate cancer residuals have resulted in occupational impairment.  As discussed above, a 60 percent disability rating has been assigned throughout the appeal for this disability.  The evidence shows that the symptoms of the Veteran's prostate cancer residuals are significant, which is reflected by the 60 percent disability rating assigned throughout the appeal period.

The evidence, however, does not indicate that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his prostate cancer residuals.  As referenced, the Veteran reported having a high school education and one year of college education and evidence referenced previous employment as a Refuge Information Technician and a commercial fisherman.  As discussed above in the increased rating section, the Veteran's prostate cancer residuals are manifested by a variety of signs and symptoms.  Specific manifestations related to voiding dysfunction, urinary frequency and obstructed voiding.  In addition, the presence of urine odor was reported, as was daytime tiredness and feeling embarrassed and uncomfortable.  While these symptoms are significant, the evidence does not indicate that the Veteran was unable to secure or follow a substantially gainful occupation as a result of them.  

The September 2007 VA examination report noted effects on usual daily activities, specifically moderate effects on exercise, sports, recreation and traveling and no effect on chores, shopping, feeding, bathing, dressing, toileting or grooming.  This evidence that the Veteran's prostate cancer residuals moderately impacted some of his usual daily activities and did not affect other daily activities indicates that his prostate cancer residuals did not result in such impairment to result in the Veteran being unable to secure or follow a substantially gainful occupation. 

Also, as noted, the April 2014 VA examination report noted that the Veteran's prostate cancer residuals impacted his ability to work.  It was stated that "due to the fact that he has to get up 2 times at night to urinate" that "[t]his causes him to lack of sleep so he is tired in the morning."  While not discounting the Veteran's symptomatology, there is no indication that the reported daytime tiredness is of sufficient severity to result in the Veteran being unable to secure or follow a substantially gainful occupation.  Similarly, the examination report noted that "because he is a fisherman while pulling on the nets it could cause him to have leakage of urine.  This is embarrassing and uncomfortable" and "[h]e has to wash up and many times facilities are not available."  Again, while not discounting the Veteran's symptomatology, there is no indication that the reported feeling of embarrassment and uncomfortableness is of sufficient severity to result in the Veteran being unable to secure or follow a substantially gainful occupation.  In addition, as noted, while the examination report referenced the impact on the Veteran's occupation as a fisherman, evidence of record, specifically VA treatment records and the Veteran's June 2010 statement, suggested that the Veteran was still able to fish, at least in a part time capacity (the June 2010 Veteran statement referenced two months of participation in the salmon season).

In addition, as noted, the presence of urine odor was also reported.  At the March 2011 Board hearing, the Veteran stated that "I have not been able to hold a job, not only because of the problems of having to change a diaper, but it creates an odor that's uncomfortable as far as anybody I work with," the April 2014 VA examination report stated that "[t]he depends that [the Veteran] uses for his urinary leakage are not always available in the Village and they are very expensive so he does not change them as often as he should and this causes odor" and the Veteran's October 2015 statement stated that "I cannot afford depends and constantly smell of urine."  

While the Veteran has stated that he cannot hold a job due to problems related to changing absorbent material and because of the presence of urine odor, the Board finds that these impacts do not result in the Veteran being unable to secure or follow a substantially gainful occupation.  As outlined above, the evidence variously referenced that the Veteran had to change absorbent materials from 2-6 times per day.  The highest estimate appears to have come from the Veteran's March 2011 Board hearing testimony, in which he testified regarding an approximate number of times he had to change absorbent materials "anywhere from four to six, and sometimes more times a day."  Using the highest specific estimated figure provided of six times per day, this would mean that the Veteran would be required to change absorbent materials approximately every three to four hours in a day.  It seems reasonable to the Board that the frequency in which the Veteran's absorbent materials must be changed could be accommodated in an occupational setting.  As to the reported presence of urine odor, while certainly potentially unpleasant, the Board finds that the presence of this odor is not sufficient to result in the Veteran being unable to secure or follow a substantially gainful occupation.

Also, in the Veteran's March 2008 NOD, he referenced that his erectile dysfunction "creates a non-employable situation."  There is no evidence of record, to include in the March 2008 NOD, indicating how the Veteran's erectile dysfunction results in occupational impairment.  Additionally in the March 2008 NOD, the Veteran referenced his age and his back pain (he is not service-connected for a back disability) and stated that that "I firmly believe with my physical limitations I should be receiving 100% disability."  With respect to entitlement to TDIU, however, age or impairment caused by nonservice-connected disabilities may not be considered.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In review, the Board again notes that the evidence of record indicates that the Veteran's prostate cancer residuals have resulted in occupational impairment and that a 60 percent disability rating has been assigned throughout the appeal for this disability.  In this regard, 38 C.F.R. § 4.1 (2016) provides that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses."  The assigned 60 percent disability rating therefore contemplates and compensates the Veteran for the resulting occupational impairment from his prostate cancer residuals.  While not discounting the Veteran's symptomatology, throughout the appeal period, the evidence, however, does not indicate that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his prostate cancer residuals.  As such, throughout the appeal period, the criteria for a TDIU have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



	(CONTINUED ON NEXT PAGE)
ORDER

Throughout the appeal period (dating to May 1, 2007), entitlement to an initial disability rating of 60 percent, but no higher, for prostate cancer residuals is granted, subject to the regulations applicable to the payment of monetary benefits.  

Entitlement to a TDIU is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


